Citation Nr: 1602563	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for compression fracture of the thoracolumbar spine (herein spine disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1991 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's claim was remanded by the Board in July 2015.

On his August 2013 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a videoconference hearing. The Veteran was scheduled for such a hearing in June 2015, but he failed to show. The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R.           §§ 20.703, 20.704 (2015).

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record (discussed further in the remand section below) suggests that the Veteran's service-connected spine disability may result in the inability to secure or follow a substantially gainful occupation.  As such, a claim for a TDIU is properly before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's service-connected spine disability is rated under Diagnostic Code 5235 (Vertebral fracture or dislocation), which is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  A note after the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Formula, Note (1) (2015).

The Veteran's claim for entitlement to an increased disability rating for his service-connected spine disability was remanded by the Board in July 2015.  The remand referenced medical records showing complaints of bowel and bladder impairment.  Review of the VA treatment records of record support this statement.  See, e.g., April 2015 VA Treatment Note (noting a complaint of "urgent to have urination, could not hold urine sometimes"); February 2015 VA Treatment Note (noting an episode of stool incontinence and "similar episodes for the last several weeks").  The remand also referenced a November 2010 VA examination report that noted a report of "several episodes of anal incontinence."  The remand further referenced that the Veteran "recently asserted that he has bilateral leg disorder attributable to his spine disability," presumably a reference to a January 2015 claim the Veteran filed for entitlement to service connection for a bilateral leg condition as secondary to his service-connected spine disability.  In addition, VA treatment records and private medical records referenced what appeared to be neurological complaints in the Veteran's lower extremities.  See January 2012 VA Treatment Note (noting the Veteran describing pain of numbness and tingling in the leg); August 2010 Las Colinas Private Medical Record (noting that the Veteran was evaluated for right sided sciatica).  

The Board's July 2015 remand directives instructed to "[s]chedule the Veteran for VA orthopedic and neurologic examinations."  Further directives stated that "[t]he examiner should also report all neurologic impairment, including bowel, bladder, and nerve impairments, resulting from the service-connected spine disability."  The directives further instructed that "[t]he VA examiner is specifically asked to determine whether the Veteran's bowel and bladder complaints are attributable to his service-connected spine disability as opposed to a nonservice-connected disorder" and additionally provided instruction regarding "any neurologic impairment in the lower extremities."  Finally, the directives stated that "[t]he examiner must provide a rationale for each of the opinions that take into account the Veteran's reports of his history and his current symptoms."  

In August 2015, the Veteran was afforded a VA examination and a Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) was completed.  The Board concludes that this back examination and the DBQ completed, which were orthopedic in nature, did not satisfy the Board's remand directives, which specifically instructed to "[s]chedule the Veteran for VA orthopedic and neurological examinations" (emphasis added).  While the DBQ completed contained a negative response to whether the Veteran had radicular pain or any other signs or symptoms due to radiculopathy and a negative response to whether the Veteran had any other neurologic abnormalities or findings related to a spine condition (such as bowel or bladder problems), no rationale was provided, as was specifically requested in the remand directives.  Further, no discussion was provided and no reference was made to the evidence of record (some of which was discussed above) that indicated potential neurologic abnormalities, to include related to the bowel, bladder and bilateral lower extremities.  As such, the Board concludes that the Board's July 2015 remand directives were not complied with.  Remand is therefore required for further action to ensure compliance with such directives, as detailed in the remand directives below.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  The August 2015 VA DBQ stated that the Veteran "is unemployed and has been so for two years 'because of my bac[]k'" and also noted that the Veteran's service-connected spine disability impacts his ability to work.  As such, the evidence of record suggests that the Veteran's service-connected spine disability currently on appeal may result in the inability to secure or follow a substantially gainful occupation.  No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the TDIU claim so that proper notice can be provided and any necessary development undertaken.  

In addition, additional records may outstanding and while on remand effort must be undertaken to attempt to obtain such records.  The Board notes that the Veteran filed his claim for entitlement to an increased disability rating for his service-connected spine disability in August 2010 and that pursuant to 38 C.F.R.                 § 3.400(o)(2) (2015), an effective date of up to one year prior to a claim for increased rating may be assigned where evidence indicates an increase in disability occurred.  This means that the period on appeal dates to approximately August 2009.  Upon review, there appears to be a partial gap in the VA treatment records of record from August 2009 to May 2011.  In addition, the most recent VA treatment records of record are from May 2015.  While on remand, any outstanding VA treatment records must be obtained, to specifically include from August 2009 to May 2011 and from May 2015.  In addition, evidence of record indicated that the Veteran applied for VA vocational rehabilitation benefits on multiple occasions (to include as recently as 2006 in which he referenced his service-connected spine disability) and that a Chapter 31 (which relates to vocational rehabilitation) folder was prepared.  As vocational rehabilitation records may be relevant to the Veteran's claims, the Veteran's vocational rehabilitation file must be obtained on remand, if available.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary. 
2.  Obtain all outstanding VA treatment records.  This specifically includes from August 2009 to May 2011 and from May 2015.  

3.  Obtain the Veteran's VA vocational rehabilitation file.  

4.  After completion of steps two and three above, schedule the Veteran for a VA neurologic examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.

The examiner should report all neurologic impairment, including bowel, bladder, and nerve impairments, resulting from the service-connected spine disability.

The VA examiner is specifically asked to determine whether, at any point during the period on appeal (dating to approximately August 2009), the Veteran's bowel and bladder complaints, as well as any nerve impairments affecting the extremities found to be present, are attributable to his service-connected spine disability as opposed to a nonservice-connected disorder. See, e.g., April 2015 VA Treatment Note (noting a complaint of "urgent to have urination, could not hold urine sometimes"); February 2015 VA Treatment Note (noting an episode of stool incontinence and "similar episodes for the last several weeks"); a November 2010 VA examination report that noted a report of "several episodes of anal incontinence;" January 2012 VA Treatment Note (noting the Veteran describing pain of numbness and tingling in the leg); August 2010 Las Colinas Private Medical Record (noting that the Veteran was evaluated for right sided sciatica).  

The examiner must provide a rationale for each of the opinions. 

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

